DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "an ophthalmic wound that is normally closed without any external pressure" in line 3. The scope of the wound is unclear. The scope of what is normal as well how the wound is normally closed without any external pressure is unclear. The application supports the limitation in paragraph 25 of the published application by stating “...difficult to visualize a small wound due to fluids or blood present in the area, and the wound itself being normally closed without any external pressure.” It would seem that a wound which is normally closed without any external pressure would be a “small wound”. However the range and scope of what a small wound would encompasses would be indefinite. When dimensions is considered a small wound vs a normal ophthalmic wound. Therefore the scope of the wound which  the claim would cover is indefinite. For examination purpose, the “ophthalmic wound that is normally closed without any external pressure” will be interpreted to be “an ophthalmic wound”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent 5,021,057 to Byrne.
As to claim 1, Byrne discloses a method comprising pressing a transparent portion (10, col. 4 ll. 36-38) of a visualization device in direct contact with an ophthalmic wound (col. 4 ll. 31-35) that is normally closed without any external pressure (the wound is an ophthalmic wound which will read on the claim limitation based on the above 112 interpretation), moving fluids away from the ophthalmic wound as a result of pressure from the transparent portion to enhance visualization of the ophthalmic wound (col. 5 ll. 4-8, the pressure will impede bleeding which will need to move fluid away from the wound in order to stop the bleeding), suturing the ophthalmic wound while maintaining pressure of the transparent portion against the ophthalmic wound (col. 5 ll. 10-23). When the pressure is applied to “tomonade the bleeding”, and/or “prevent the expulsion”, the pressure will ultimately move fluid away from the wound since it prevents the bleeding and/or expulsion. This prevention will enhance the visualization since there is less fluid flow. 
As to claim 4, Byrne discloses pressing a transparent portion of a visualization device in direct contact with an ophthalmic wound includes holding a handle (20, figure 6,9 col. 5 ll. 10-23) attached to the transparent portion and applying pressure with the handle.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,021,057 to Byrne in view of U.S. Patent Publication 2008/0091224 to Griffis. 
As to claims 2, 3, Byrne discloses the device above but is silent about the one or more frictional protrusions.
Griffis teaches a similar device having one or more frictional protrusions (210) located on one side of the transparent portion with an eye to hold the transparent portion in place and engaging one or more teeth (paragraph 72) for the purpose allowing the device to be better attached to the eye. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the one or more frictional protrusions of Griffis with the device in the method of Byrne in order for allowing the device to be better attached to the eye.
Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,021,057 to Byrne in view of U.S. Patent Publication 2003/0149447 to Morency. 
As to claims 5-8, Byrne discloses the device above but is silent about the specific suture used having a flattened cross section, one or more textured side surfaces or the protrusions.
Morency teaches a suturing device usable with the device of Byrne having a portion of a suture having a flattened cross section (figure 1c,d), to enhance a suture pull out resistance, one or more textured side features (24), a number of unidirectional, pressed in (figure 11), side features to increase a pullout resistance of the suture along a first direction (102, figure 4), and having a distal protrusion to resist suture pull out from a second direction opposite the first direction (106 or 27) for the purpose of using a suture that grips tissue through which it is inserted (paragraph 8). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the flattened suture of Morency with the side features protrusions in the method of Byrne in order for using a suture that grips tissue through which it is inserted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,918,377. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a method comprising pressing a transparent portion (claim 1, 11) of a visualization device in direct contact with an ophthalmic wound (claim 1, 11), moving fluids away from the ophthalmic wound as a result of pressure from the transparent portion to enhance visualization of the ophthalmic wound (claim 1, 11), suturing the ophthalmic wound while maintaining pressure of the transparent portion against the ophthalmic wound (claim 1, 11).
As to claims 2-8, see reference patent claims 3-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771